 



EXHIBIT 10.1
CELANESE CORPORATION
DEFERRED COMPENSATION PLAN
2007 DEFERRAL AGREEMENT
          THIS AGREEMENT (“Agreement”) is made effective as of April 2, 2007
(the “Effective Date”), between Celanese Corporation (the “Company”) and
                     (the “Participant”).
R E C I T A L S:
          WHEREAS, the Company has adopted the Celanese Corporation Deferred
Compensation Plan, as from time to time amended (the “Plan”), the terms of which
are hereby incorporated by reference and made a part of this Agreement
(capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan); and
          WHEREAS, the Committee has previously granted to the Participant a
deferred compensation award pursuant to the Plan and the terms of a Deferral
Agreement dated as of [January 21, 2005]* (the “Prior Agreement”); and
          WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to enter into this Agreement with
the Participant.
          NOW THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties agree as follows:
     1. Grant of Award; Credit to Restructured Account. The Company hereby
grants to the Participant a deferred compensation award under the Plan of
$                    (the “2007 Award Amount”). The Participant acknowledges and
agrees that in consideration of the grant of the 2007 Award Amount, the portion
of the Participant’s Accounts referred to in Section 7.2 of the Plan shall be
canceled in full and that the Participant shall have no rights with respect
thereto under the Plan or under the Prior Agreement. The 2007 Award Amount shall
be credited as of the Effective Date to the Participant’s Restructured Account,
which shall be maintained pursuant to Section VII of the Plan and which shall be
subject to the terms and conditions of this Agreement.
     2. Balance of Restructured Account Value; Investment Elections.
(a) The initial amount credited to the Participant’s Restructured Account shall
be equal to the 2007 Award Amount. As of the end of each calendar quarter ending
after the Effective Date, the balance of the Participants Restructured
 

*   Revise as appropriate for the individual.

 



--------------------------------------------------------------------------------



 



Account shall be adjusted to reflect the performance since the end of the
previous calendar quarter of the notional investment vehicles selected by the
Participant pursuant to Section 7.4 of the Plan.
(b) Prior to the Effective Date, the Participant shall elect in writing (in
increments of 10%) the portion of his Restructured Account to be notionally
invested in one or more of the vehicles set forth in Section 7.4 of the Plan. In
the absence of such written election, the Participant shall be deemed to have
elected the investment vehicle set forth in Section 7.4(a) of the Plan. An
election made (or deemed to have been made) by the Participant shall remain in
place until a new written election is made by the Participant, which election
shall be effective as of the first day of the calendar quarter next following
delivery of such election to the Company, so long as such election is submitted
at least 10 days prior to the beginning of such calendar quarter.
     3. Vesting of Restructured Account.
(a) Except as provided in paragraphs (b) and (c) below, (i) the balance credited
to be Participant’s Restructured Account shall become fully vested and
nonforfeitable on December 31, 2010, so long as the Participant remains
continually employed by the Company or an Affiliate to such date and (ii) in the
event the Participant’s employment with the Company and its Affiliates
terminates prior to December 31, 2010, the entire balance then credited to the
Participant’s Restructured Account shall thereupon be forfeited.
(b) In the event that, prior to December 31, 2010, the Participant’s employment
is terminated by the Company without Cause, by the Participant for Good Reason
or due to the Participant’s death or Disability, the following percentages of
the balance then credited to the Participant’s Restructured Account shall become
vested and nonforfeitable (the “Vested Balance”) and any remaining balance shall
thereupon be forfeited:
(i) if the termination takes place on or after the Effective Date and prior to
January 1, 2008, [51.4%]**;
(ii) if the termination takes place on or after January 1, 2008 and prior to
January 1, 2009, [93.8%]**; and
(iii) if the termination takes place on or after January 1, 2009, 100%;
provided, however, that if the dollar amount represented by the Vested Balance
determined pursuant to this paragraph (b), as of the date of termination of
employment, is less than the amount that would have become payable to the
Participant under the same circumstances pursuant to the Prior Agreement
 

**   Percentages to be individualized as appropriate.

2



--------------------------------------------------------------------------------



 



(assuming an Exit Event had occurred) with respect to the portion of the
Participant’s Accounts that were cancelled pursuant to Section 1 of this
Agreement, (the “Prior Agreement Good Leaver Payment”), then, in addition to the
Vested Balance, the Participant shall receive an additional payment (the “Top-Up
Payment”) in an amount which, when added to the Vested Balance, shall be equal
to the Prior Agreement Good Leaver Payment.
(c) In the event that, prior to December 31, 2010, there occurs a Change of
Control while the Participant remains employed with the Company, the balance
then credited to the Participant’s Restructured Account shall become fully
vested and nonforfeitable.
     4. Payment of Restructured Account. Except to the extent the Participant
has elected that payment be deferred or that payment be made other than in a
lump sum, in either case in accordance with rules and procedures prescribed by
the Board or a committee thereof (which rules and procedures, among other
things, shall be consistent with the requirements of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
and applicable guidance issued thereunder), the vested balance credited to the
Participant’s Restructured Account shall be paid to the Participant (or, in the
event of Participant’s death, to his designated beneficiary) in a single cash
payment, as follows:
(a) in the event the Participant remains employed to December 31, 2010, the
balance credited as of such date and any Top-Up Payment shall be paid not later
than March 15, 2011;
(b) in the event of a termination of employment described in Section 3(b)
hereof, the vested balance credited as of the end of the calendar quarter
coincident with or immediately preceding the date of such termination shall be
paid within ten business days following such termination; provided, however,
that if necessary to assure compliance with Section 409A, payment shall be
deferred to the earliest date permitted by Section 409A (and in such event, the
vested balance credited to the Participant’s Restructured Account shall continue
to be adjusted on a quarterly basis in accordance with the provisions hereof
until full payment is made); and provided further, however, that the Top-Up
Payment, if any, shall be paid at the same time such payment would have been
made pursuant to the Prior Agreement; or
(c) in the event of a Change of Control, the balance credited as of the end of
the calendar quarter coincident with or immediately preceding the date of such
Change of Control and any Top-Up Payment shall be paid within two business days
following such date; provided, however, that if the Change of Control does not
constitute a “change in the ownership or effective control of the corporation,
or in the ownership of a substantial portion of the assets of the corporation”
(within the meaning of Section 409A), payment shall be made within the first
two-and-one-half months of 2011.

3



--------------------------------------------------------------------------------



 



     5. No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving Participant the right to be retained as an employee
of the Company or any of its subsidiaries of affiliates.
     6. Notices. Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel, addressed to the principal executive
office of the Company and to Participant at the address last appearing in the
personnel records of the Company for Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.
     7. Entire Agreement. This Agreement, together with the Plan, embodies the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. Except as modified hereby, the Prior
Agreement shall remain in full force and effect.
     8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
conflicts of laws provisions thereof.
     9. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
* * * * *
          IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto.

          CELANESE CORPORATION    
 
       
By:
       
 
       
 
        Agreed to this ____ day of                     , 2007    
 
       
 
              Participant    

4